EXHIBIT 10.26

INTERCREDITOR AGREEMENT







This Intercreditor Agreement (this “Agreement”), is made the 26th day of
January, 2009, by and between White Star LLC, Mueller Trading L.P., Jason Lyons,
and SRZ Trading, LLC (collectively, the “Lenders”), and WAA, LLC with an address
of c/o Voyant International Corporation, 530 Lytton Avenue, 2nd Floor, Palo
Alto, California 94301 (“WAA”), and is acknowledged by Voyant International
Corporation, 444 Castro Street, Suite 318, Mountain View, California 94041
(together with its subsidiaries, the “Borrower”).




WHEREAS, Borrower may become indebted to Lenders pursuant to four Secured Notes
issued to Lenders on or about the date hereof in an aggregate principal amount
of $300,000 (together, the “2009 Notes”), and related agreements, instruments
and documents (together with the 2009 Notes, and including the Transaction
Documents (as defined in the 2009 Notes), the “Loan Documents”);




WHEREAS, Borrower has borrowed $350,000 from WAA (the “WAA Loan”) pursuant to
the terms of a Secured Promissory Note, dated November 9, 2006 (the “WAA Note”);




   

WHEREAS, WAA will receive benefits from Lenders extending credit to or for the
account of the Borrower; and




  

WHEREAS, Lenders would not extend credit to the Borrower unless and until WAA
agreed to enter into this Agreement to provide for, among other things, the pari
passu treatment of the WAA Collateral (as defined below);




NOW THEREFORE, in consideration of their mutual promises and other good and
valuable consideration, and to induce Lenders to extend to the loan described
above and to induce Lenders to provide credit to the Borrower, the undersigned
agree as follows:




1.

This Intercreditor Agreement is made pursuant to the Loan Documents.  Unless
otherwise defined herein, capitalized terms used herein shall have the same
meanings given in the Loan Documents.




2.

WAA hereby represents and warrants to Lenders that, other than the security
interest in the WAA Collateral, the WAA Loan is unsecured.  In the event that
the WAA Loan becomes secured by any collateral other than the WAA Collateral
(which WAA acknowledges may not occur without Lenders’ prior written consent),
WAA hereby subordinates any lien, security interest, mortgage, pledge,
assignment or other interest in any real or personal property of Borrower (other
than the WAA Collateral) securing the WAA Loan to any and all liens, security
interests, mortgages, pledges, assignments or other interests that may now or
hereafter be granted by Borrower to Lenders in connection with the Loan
Documents, and WAA agrees to take any and all





1




--------------------------------------------------------------------------------

such further actions, and to execute and deliver such other documents as may be
reasonably necessary or appropriate to effect such subordination.  WAA agrees
that it will not contest (or join with any other creditor in contesting) the
attachment, perfection or priority of Lenders’ security interest in and liens on
any of the collateral (other than the WAA Collateral) securing indebtedness or
liabilities of the Borrower to Lenders under the Loan Documents (the “Senior
Collateral”) or commence or prosecute (or join with any other creditor in
commencing or prosecuting) any action or proceeding asserting that Lenders’
security interest in and liens on any Senior Collateral are voidable as a
preference or a fraudulent conveyance under the Bankruptcy Code or a fraudulent
transfer under applicable state or federal law or are otherwise invalid or
unenforceable.  Lenders shall have no duty to preserve, protect, care for,
insure, take possession of, collect, dispose of or otherwise realize upon any of
the Senior Collateral.




3.

WAA and Lenders hereby agree that, notwithstanding the date of attachment,
perfection or filing of any security interest, the “Collateral” as defined in
the WAA Note (the “WAA Collateral”) shall secure the WAA Loan and the loan
evidenced by the Loan Documents on a pari passu basis, pro rata based on the
amount outstanding under the WAA Note and the Loan Documents.  WAA hereby
authorizes Lenders to file a UCC-3 in the office of the Secretary of State of
the State of Nevada to evidence the provisions of this Section 3.




4.

With the exception that WAA may demand, accept or receive from Borrower $50,000
on account of the WAA Loan at any time, without regard to whether all
indebtedness and liabilities of Borrower to Lender then existing under the Loan
Documents have been paid in full, WAA will not at any time, until all
indebtedness and liabilities of Borrower to Lenders then existing under the Loan
Documents have been paid in full (a) demand, accept or receive from Borrower any
payment on account of the WAA Loan; (b) demand, accept or receive any collateral
for the WAA Loan other than the WAA Collateral (except with Lenders’ express
prior written consent); (c) assert against Borrower any right of set-off or of
subrogation; (d) transfer, pledge or assign any or all of the WAA Loan to any
person, unless transferred, pledged or assigned subject to this Agreement; (e)
amend, supplement or otherwise modify the documents governing the WAA Loan; or
(f) accept, demand or receive any optional prepayment under Section 2.3 of the
WAA Note.




5.

WAA will not vote its claim in any insolvency or similar proceeding for any plan
of reorganization that does not provide for the subordination of the payment of
such claim to the extent not satisfied by WAA’s pro rata share of the WAA
Collateral to the prior payment in full in cash of Lenders’ claims in a manner
consistent with this Agreement and which does not provide for the subordination
of any security interest in any Senior Collateral to Lenders’ security interest
therein in a manner consistent with this Agreement.  Lenders shall not act in a
manner inconsistent with this Agreement and the treatment of WAA’s interest in
the WAA Collateral on a pari passu basis with Lenders’ interest therein.














2




--------------------------------------------------------------------------------

6.

Each party agrees to take all actions reasonably necessary or appropriate  to
confirm, maintain, establish or preserve for the other party the benefits of
this Agreement and will execute all agreements which a party may reasonably
request in order to carry out the terms and intent of this Agreement.  




7.

No action which either party, or Borrower with or without the consent of either
party, may take, or refrain from taking with respect to any indebtedness and
other liabilities of Borrower to such party, or any note or agreement
representing the same, or any collateral therefor, or any agreement or
agreements (including guaranties) in connection therewith, shall affect this
Agreement or the obligations of either party hereunder, unless agreed to in
writing by the parties hereto.




8.

In the event that either party shall transfer any indebtedness or other
liabilities of Borrower to any person or entity, the transferee thereof and
successive transferees thereafter shall have the same rights hereunder as the
transferor, it being intended that the benefits of this Agreement shall attach
to and follow said indebtedness or other liabilities irrespective of changes in
the ownership thereof.




9.

This Agreement shall be binding upon the parties and their heirs, successors and
permitted assigns.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.  No delay or failure on the
part of either party in exercising any right hereunder or any other right shall
operate as a waiver of any such rights.  In no event shall any modification or
waiver of any of the provisions of this Agreement be effective unless in
writing, signed by the parties hereto and any such waiver shall be applicable
only to the extent of the specific instance for which it is given.  In the event
any provision or clause of this Agreement conflicts with applicable law, such
conflict shall not affect other provisions which can be given effect without the
conflicting provisions, and to this end the provisions of this Agreement are
declared to be severable.

10.

In the event of a dispute arising hereunder, the parties agree that the
prevailing party shall be entitled to recover its reasonable costs, including
attorneys’ fees and legal expenses, incurred in connection with such litigation
from the other party.




11.

This Agreement shall terminate upon the payment, in full, of all the
indebtedness and other obligations (other than contingent indemnification
obligations) owed to Lenders under the Loan Documents; provided, that this
Agreement shall be reinstated if any payment received by Lenders and applied to
indebtedness or obligations under the Loan Documents is subsequently set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, in an insolvency or bankruptcy proceeding affecting the
Borrower), the obligations to which such payment was applied shall for the
purposes of this Agreement be deemed to have continued in existence,
notwithstanding such application, and this Agreement shall be enforceable as to
such obligations as fully as if such application had never been made.














3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the __ day of January, 2009.













 

WAA, LLC

 

 

 

 

 

 

 

By:

                                                

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WHITE STAR LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SRZ TRADING LLC

 

 

 

 

 

 

                                                

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MUELLER TRADING L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jason Lyons








4




--------------------------------------------------------------------------------




 

The undersigned, Borrower, hereby agrees, on behalf of itself and each of its
subsidiaries, not to make any payments or take any other action contrary to the
provisions of this Agreement.

 

 

                                                       

VOYANT INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

                                                

 

 

Name:

 

 

Title:








5


